Citation Nr: 9919465	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-10 074	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50% for a major 
depressive disorder prior to 
8 September 1997.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1967 to August 
1976.  This appeal originally arose from a July 1993 rating 
action which denied a rating in excess of 50% for an anxiety 
neurosis with hyperventilation and depression.  By rating 
action of December 1993, the RO granted a temporary total 
rating of 100% under the provisions of 38 C.F.R. § 4.29 for 
the veteran's psychiatric disorder from 28 April 1993 through 
February 1994; a 50% schedular rating was restored from March 
1994.  By rating action of March 1999, the RO granted a 100% 
schedular rating for the veteran's psychiatric disorder, now 
described as a major depressive disorder, from 8 September 
1997; the issue of entitlement to a rating in excess of 50% 
prior to 8 September 1997 remains for appellate 
consideration.  In May 1999, the veteran gave testimony at a 
hearing on appeal conducted by the undersigned Member of the 
Board of Veterans Appeals (Board) at the RO.


REMAND

Appellate review discloses that many medical records 
pertaining to psychiatric treatment and evaluation of the 
veteran from 1994 to 1997 must be obtained prior to an 
appellate decision in this case.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

1. The RO should contact the Social 
Security Administration and obtain a 
copy of the decision awarding the 
veteran disability benefits in 
approximately early 1994, as well as 
copies of all medical records upon 
which that decision, and any 
subsequent decision finding the 
veteran entitled to continuing 
disability benefits, was based.  All 
records obtained should be associated 
with the claims folder.

2. The RO should contact the VA Medical 
Centers in Newington and West Haven, 
Connecticut and obtain copies of all 
inpatient and outpatient records of 
psychiatric treatment and evaluation 
of the veteran from October 1994 
through 1997.  These should include a 
reported period of hospitalization in 
1995 at Newington for a suicide 
attempt; a period of hospitalization 
in July 1996 for a drug overdose; and 
a period of psychiatric day 
hospitalization from August to October 
1996.  All records obtained should be 
associated with the claims folder.

3. The RO should contact the veteran and 
request him to sign and submit 
appropriate forms authorizing the 
release to the VA of all records of 
psychiatric treatment and evaluation 
from 1994 through 1997 at the 
Community Mental Health Services of 
Southeastern Connecticut, Inc., 374 
West Main Street, Norwich, Connecticut 
06360; the Natchaug Hospital, 189 
Storrs Road, Mansfield Center, 
Connecticut; and the Norwich State 
Hospital, Route 32, Norwich, 
Connecticut.  Thereafter, the RO 
should contact the abovementioned 
medical providers and request them to 
furnish copies of all requested 
medical records.  All records obtained 
should be associated with the claims 
folder.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed.

5. Thereafter, the RO should review the 
evidence and determine whether the 
veteran's claim may now be granted.  
In adjudicating the issue of 
entitlement to a rating in excess of 
50% for a major depressive disorder 
prior to 8 September 1997, the RO 
should consider assigning a percentage 
disability rating under either (a) the 
VA Schedule for Rating Mental 
Disorders (38 C.F.R. § 4.132, as in 
effect prior to 
      7 November 1996), or (b) the 
revised VA General
      Rating Formula for Mental Disorders 
(38 C.F.R.      
      § 4.130, effective 7 November 
1996), whichever is  
      more favorable to the veteran.  See 
Karnas v. 
      Derwinski, 1 Vet. App. 308 (1991).    

If the veteran's claim has not been granted, he and his 
representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration. 
The veteran is advised that he need take no further action 
until he is informed, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


